Fourth Court of Appeals
                                       San Antonio, Texas
                                              August 14, 2015

                                           No. 04-15-00451-CV

                                   IN RE STATE FARM LLOYDS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Jason Pulliam, Justice

        On August 12, 2015, relator State Farm Lloyds filed a notice of settlement and
unopposed motion to abate this mandamus proceeding pending the completion of settlement
documents in the underlying cases. The unopposed motion to temporarily abate this proceeding
is GRANTED. Relator is requested to file in this court either an advisory regarding the status of
settlement proceedings, or an appropriate motion to dismiss this mandamus proceeding, within
thirty days from the date of this order.

           It is so ORDERED on August 14, 2015.


                                                       PER CURIAM




           ATTESTED TO: __________________________________
                        Keith E. Hottle
                        Clerk of Court




1
  This proceeding arises out of Cause Nos. 2014-CVF-001162 D1, styled Raul Rodriguez and Noemi Rodriguez v.
State Farm Lloyds and Felipe Farias, and 2014-CVF-001048 D1, styled Alma Pena v. State Farm Lloyds and Becky
Lanier, pending in the 49th Judicial District Court, Webb County, Texas, the Honorable Jose A. Lopez presiding.